ALLOWANCE

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristen Pursley on January 4, 2021.

The application has been amended as follows: 

Please amend claims 1 and 17 as follows:

Claim 1 (currently amended): A method comprising: coating an expandable polymeric material with a composition including a dicarbonyl compound represented by the formula 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein the composition includes one or more of a diethyl, dimethyl, hexyl methyl, ethyl ethoxy ethyl, ethyl cyclohexyl, 2-phenylpropyl ethyl, dicyclohexyl, and fenchyl methyl; and
wherein the composition has a viscosity of from about 50 cps to about 500 cps as measured according to ASTM D1084, wherein the coating initiates either: (i) spontaneous polymerization in less than about one minute at room temperature of the composition without the addition of an initiator; or (ii) polymerization at room temperature at a selected later time without the addition of an initiator; and wherein the composition adheres the expandable polymeric material to a substrate. 

16[[15]], wherein the tape includes a first surface containing a pressure sensitive adhesive formed by the coating and a second surface that is a heat activated expandable adhesive.

The following is an examiner’s statement of reasons for allowance:
The closest prior art references are considered to be US 4,160,864, US 2015/0073110 A1, and US 9,217,098 B1. The references discloses malonates in coatings and adhesives but do not teach the combination of specific viscosity, spontaneous polymerization, and the expandable polymeric material, followed by bonding to a substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/Primary Examiner, Art Unit 1746